Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-8, and 10 are objected to because of the following informalities:  
Claim 1: lines 11-12 should read “the distal end of the expandable stent and the proximal end of the expandable stent toward one another...”.
Claims 7 and 8: “the braid” should read “the braiding pattern” for consistency (see claim 1).
Claim 10: in line 3, “the retrievable expandable stent” should read “the system” as understood in view of the rest of the claim.   
Claim 10: lines 11-12 should read “…the distal end of the expandable stent and the proximal end of the expandable stent toward one another...”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmaltz et al. (US 5,449,372). Schmaltz discloses a stent delivery system for delivery and deploying an expandable stent comprising a catheter (28; or delivery catheter mentioned in col. . 
Regarding claim 2, the distal end of the shaft is coupled to the distal end of the expandable stent (see figs. 2-3).
Regarding claim 3, a proximally oriented force applied to the shaft expands the expandable shaft (col. 5, ll. 6-14). 
Regarding claim 10, Schmaltz discloses a method for deploying a retrievable expandable stent comprising inserting a catheter (“delivery catheter”; col. 8, ll. 47-52) into a vasculature of a patient, wherein an expandable stent system (catheter 28, shaft 32 and stent 14) is disposed within the catheter (as understood in view of col. 8, ll. 47-52), the stent system comprising a shaft (32) comprising a distal end, the shaft disposed within the catheter (at least while being guided through delivery catheter), and an expandable stent (14) comprising a proximal end and a distal end wherein the shaft is coupled to the expandable stent and the shaft is disposed within the expandable stent, wherein the expandable stent comprises a plurality of filaments, wherein the filaments form a braiding pattern and wherein longitudinal movement of the shaft relative to the stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the stent (figs. 2-3).
Regarding claim 11, the expandable stent is deployed in an expanded configuration against the vessel wall for up to 60 minutes (i.e., 60 minutes or less) before collapsing the expandable stent to a collapsed configuration (see col. 2, ll. 33-35; col. 4, ll. 30-33; Schmaltz discloses that the stent may be used in the patient for “several minutes”, understood to include .
Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marks et al. (US 2013/0030460). Marks discloses a stent delivery system for delivery and deploying an expandable stent (note: reconfigurable element 410 is being considered a stent since it meets the structural limitations of the claim, forms a generally tubular, expandable shape, and can be used to dilate and hold open a vessel lumen as per par. [0077], [0081]) comprising a catheter (25), a shaft (10) comprising a distal end, the shaft disposed within the catheter (fig. 1), and an expandable stent (410) comprising a proximal end and a distal end, wherein the shaft is coupled to the expandable stent and the shat is disposed within the expandable stent, wherein the expandable stent comprises a plurality of filaments, wherein the filaments form a braiding pattern (see at least [0120] – the reconfigurable element (410) can be a wire braid), and wherein longitudinal movement of the shaft relative to the expandable stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the expandable stent (see figs. 3 and 4). 
Regarding claim 2, the distal end of the shaft is coupled to the distal end of the expandable stent (see fig. 1).
Regarding claim 3, a proximally oriented force applied to the shaft expands the expandable shaft ([0101]). 
Regarding claim 9, the stent delivery system further comprises a plurality of struts (420; figs. 3, 4) disposed within the expandable stent, wherein a first end of each strut is coupled to the shaft and a second end of each strut is coupled to the stent, wherein the struts provide an adjustable outward radial force to an outer surface of the expandable stent ([0101],[0105]).
Regarding claim 10, Marks discloses a method for deploying a retrievable deploying a retrievable expandable stent comprising inserting a catheter (30; fig. 2) into a vasculature of a patient, wherein an expandable stent system (figs. 1) is disposed within the catheter, the stent .
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bingener-Casey et al. (US 2013/0238079). Bingener-Casey discloses a stent delivery system for deliver and deploying an expandable stent comprising a catheter (described in [0038]), a shaft (e.g., 30) comprising a distal end, disposed within the catheter ([0038]), and an expandable stent (10) comprising proximal and distal ends, wherein the shaft is coupled to the stent and disposed within the stent (see figs. 1-4; [0035] – guide rings 32 are on inner surface of stent), wherein the expandable stent comprises a plurality of filaments (e.g., 17a-d,19a-d), wherein the filaments form a braiding pattern (see abstract; [0033]), and wherein longitudinal movement of the shaft relative to the expandable stent pulls the distal end of the stent and the proximal end of the stent toward one another and expands the stent (see [0037], [0040]; figs. 2-3). Regarding claim 2, the distal end of the shaft is coupled to the distal end of the stent (fig. 1-4). Regarding claim 3, a proximally oriented force applied to the shaft expands the expandable stent ([0040]). 
Regarding claim 10, Bingener-Casey discloses a method for deploying a retrievable deploying a retrievable expandable stent comprising inserting a catheter ([0038]) into a vasculature of a patient, wherein an expandable stent system (figs. 1-4) is disposed within the catheter ([0038]), the stent system comprising a shaft (30) comprising a distal end, the shaft disposed within the catheter (at least while being guided through delivery catheter), and an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmaltz in view of Davidson et al. (US 2015/0100113). Schmaltz discloses a method for deploying a retrievable expandable stent comprising deploying a braided expandable stent out of a delivery catheter, radially expanding the braided expandable stent providing an outward radial force to a vessel wall and applying the radial outward force to the vessel wall for up to 60 minutes (wherein “several minutes” is considered to include values within the range of “up to 60 minutes). Schmaltz does not expressly disclose placing a guide catheter system into a patient’s vasculature, delivering a microcatheter to a target vessel, and deploying the stent out of a distal end of the microcatheter. 
Davidson discloses another stent and further discloses that the delivery catheter through which the stent is placed may take the form of a microcatheter (102). Davidson discloses placing a guide catheter system (136; fig. 8) into a patient’s vasculature, delivering the microcatheter (102) to a target vessel, deploying the stent (100) out of the distal end of the 
Regarding claim 16, Schmaltz discloses that the stent may be collapsed prior to removal (col. 9, ll. 23-40). Davidson further teaches resheathing the collapsed stent in order to reposition or withdraw the stent ([0091]]). Therefore it would have been obvious to one of ordinary skill in the art to have modified the method of Schmaltz to include resheathing the stent into the microcatheter in order to facilitate removal or repositioning of the stent by providing a smooth outer profile. 
Regarding claim 17, the stent elutes a drug (see col. 19, ll. 65-68 of Schmaltz).
Regarding claim 18, the stent is fabricated from a bioresorbable material (e.g., heparin coating as per col. 19, ll. 65-68). 
Regarding claim 19, Schmaltz discloses injecting an anti-thrombogenic drug during stent deployment (col. 9, ll. 3-24) and further teaches that heparin (col. 19, ll. 65-68) is a suitable anti-thrombogenic drug for treatment during placement of the temporary stent, and therefore injecting heparin would have been an obvious step to one of ordinary skill in the art.
Regarding claim 20, the stent comprises a radiopaque marker (one or more of the filaments of the stent may comprise a radiopaque material as per col. 13, ll. 45-48 of Schmaltz).
Claims 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmaltz in view of Mitchell et al. (US 2019/0015142). Schmaltz discloses the invention substantially as stated above including a braided stent, but is silent on the exact braiding pattern.  Mitchell disclose that braided tubular constructs 10, including stents ([0060]), may be made with full-load, half-load, or diamond braiding patterns ([0042]). It would have been obvious to one of ordinary skill in the art to have modified the braided stent of Schmaltz to use a full-load, half-load or diamond braiding pattern since such a pattern is a machine braidable pattern known in the art of stents ([0042]) according to Mitchell, and merely leads to the predictable result of an expandable braided tube that is capable of exerting force on the vessel wall surrounding the vessel lumen. It is further noted that the instant application discloses no particular criticality or advantage served by any one of the claimed braiding patterns over any of the other claimed braiding patterns, or over any other known braiding pattern. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingener-Casey et al. (US 2013/0238079) in view of Eidenschink (US 2014/0257362). Bingener-Casey discloses a stent delivery system as stated above in more detail including a shaft attached along a side edge of the expandable stent. The shaft passes through guide rings (32) attached to intersection points of the braiding pattern of the stent. Bingener-Casey fails to disclose that the shaft is weaved into the braiding pattern in at least one location or along the entire length of the stent. 
Bingener-Casey states that other arrangements of guide rings are suitable ([0044]). Eidenschink discloses another braided stent ([0020]) having an elongate member (pull wire 510) slidably attached along one side of the inner surface of the stent. Eidenschink teaches that guides along the length of the braided stent take the form of integral loops (503) picked out from the braiding pattern (see fig. 10a,b; [0047]), the loops forming a guide channel for the pull wire. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bingener-Casey to replace the guide rings (32) with picked out loops of the braiding pattern as . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0130480 to Falotico et al. discloses heparin as an example of a bioresorbable polymer ([0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





KSH 3/23/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771